ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_05_EN.txt. 103

SEPARATE OPINION OF JUDGE FORSTER
[Translation]

I subscribe to the Advisory Opinion of the International Court of Justice of
16 October 1975, inasmuch as it:

states: “that Western Sahara (Rio de Oro and Sakiet El Hamra) at the time
of colonization by Spain was not a territory belonging to no one (terra
nullius}”,

finds that the materials and information presented to the Court:

(a) show the existence, at the time of Spanish colonization, of legal ties of
allegiance between the Sultan of Morocco and some of the tribes living
in the territory of Western Sahara;

(b) equally show the existence of rights, including some rights relating to the
land, which constituted legal ties between the Mauritanian entity, as
understood by the Court, and the territory of Western Sahara.

But at this point my adherence to the Opinion is replaced by the following
express reservation: I cease to agree with the Advisory Opinion when the
Court concludes that the materials and information presented to it do not
establish any ties of territorial sovereignty between the territory of Western
Sahara and the Kingdom of Morocco and the Mauritanian entity.

Here I can no longer agree, for this conclusion goes too far in minimizing
the exceptional importance of the geographical, social and temporal context
of the problem. It is Western Sahara which is in question, at the time of
Spanish colonization, that is to say around 1884. It is Africa of former times
which is in question, as to which it cannot arbitrarily be required that its
institutions should be a carbon copy of European institutions, for on that
basis almost the entire African continent would have to be declared terra
nullius. It is also Morocco and the Mauritanian entity which are in question,
with their specific structures and traditional systems. It is from this viewpoint
that the “legal ties” recognized in the Opinion should be confronted with the
classic notions conveyed by the expression “State” and “sovereignty”.

I personally consider that the “legal ties”, in particular those of allegiance,
described in the Advisory Opinion indicate the existence of State power and
the exercise of political administration analogous to a tie of sovereignty
exercised in the Sahara, a territory to which access was difficult, and over
tribes some of which were nomadic and others settled.

(Signed) I. FORSTER.

95
